UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------
ARNALDO CABRERA,
                    Petitioner,                  MEMORANDUM AND ORDER

              - against -                        12 Civ. 1325 (NRB)
                                                 05 Crim. 1278 (NRB)
UNITED STATES OF AMERICA,

                    Respondent.
----------------------------------
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      On February 22, 2012, Arnaldo Cabrera filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2255, challenging

his conviction on one count of conspiracy to distribute five

kilograms and more of cocaine, in violation of 21 U.S.C. §§ 846,

812, and 841, and one count of conspiracy to import five kilograms

and more of cocaine, in violation of 21 U.S.C. §§ 952, 960(a)(1),

960(b)(1)(B) and 963.        Cabrera’s petition was based primarily on

claims   of   ineffective     assistance   of   counsel   relating   to     the

validity of his unconditional guilty plea. Mot. to Vacate Sentence

By Person in Federal Custody Pursuant to 28 U.S.C. § 2255, ECF No.

1.   The Court denied Cabrera’s petition for the reasons set forth

in its Memorandum and Order of August 23, 2013 (the “Order”),

Cabrera v. United States, No. 05 CRIM. 1278 NRB, 2013 WL 4505191,

at *3 (S.D.N.Y. Aug. 23, 2013), and in May 2014 the Second Circuit

dismissed     Cabrera’s     appeal   “because   [he]   ha[d]   not   made    a



                                       1
substantial showing of the denial of a constitutional right.”

Mandate, ECF No. 8 (internal quotation marks omitted).

     On May 30, 2018, Cabrera filed the motion presently before

this Court, seeking to set aside the Order pursuant to Rule 60(b)

and (d) of the Federal Rules of Civil Procedure.        ECF No. 10.

Cabrera advances three arguments in support of his motion, each of

which fall beyond the scope of Rule 60 and constitute naked

attempts to circumvent the statutory restrictions on second or

successive habeas petitions.      First, Cabrera contends that the

amount of time that elapsed between when he was arrested and when

he first appeared before a judicial officer violated his right to

a speedy presentment.      This argument is plainly directed at the

validity of Cabrera’s underlying conviction, not the integrity of

the prior habeas proceedings, and is thus not a proper basis for

relief under Rule 60(b).    Harris v. United States, 367 F.3d 74, 77

(2d Cir. 2004).

     Second, Cabrera argues that the Court should reconsider the

ineffective assistance of counsel arguments raised in his initial

habeas petition on account of Lee v. United States, 137 S. Ct.

1958 (2017), which was decided after the Court issued the Order.

But to the extent that Lee represents a subsequent change in

substantive law – a tenuous proposition, for reasons persuasively

explained in the Government’s opposition, ECF No. 16 at 9–10 - the

Supreme Court has held that such a challenge, “although labeled a

                                  2
Rule 60(b) motion, is in substance a successive habeas petition

and should be treated accordingly.”          Gonzalez v. Crosby, 545 U.S.

524, 531 (2005).

      Third, Cabrera claims that the Court’s sentence “was based on

the materially false assumption that Cabrera was extradited from

the Dominican Republic,” when in fact “the evidence indicates he

[] waived extradition.”     ECF No. 10 at 18.        Cabrera failed to raise

this issue in his initial habeas petition, and “new claims for

relief from [the underlying] judgment of conviction” can only be

brought in a successive habeas motion.         Gonzales, 545 U.S. at 531.

      Even assuming that Cabrera’s motion was a “true Rule 60(b)

motion” pertaining to “some defect in the integrity of the federal

habeas proceedings,” the issues raised do not constitute the type

of   “extraordinary   circumstances”        required    to    reopen   a    final

judgment under Rule 60(b)(6).        Gonzales, 545 U.S. at 532.            As the

Supreme Court has acknowledged, “[s]uch circumstances will rarely

occur in the habeas context.”        Id. at 536.       Here, Cabrera pleaded

guilty pursuant to a plea agreement, and has already been afforded

several opportunities to litigate his claims concerning the waiver

of speedy presentment.      See United States v. Cabrera, No. 05 CR

1278 (NRB), 2008 WL 2803902, at *5 (S.D.N.Y. July 15, 2008)

(denying Cabrera’s motion to suppress post-arrest statements);

United States v. Cabrera, 379 F. App’x 24, 26 (2d Cir. 2010)

(holding   that   Cabrera   waived    the    right     to    raise   challenges

                                      3
concerning the validity of his waiver of speedy presentment by

entering an unconditional guilty plea); Cabrera, 2013 WL 4505191

(denying    Cabrera’s      habeas     petition,     which      raised   ineffective

assistance of counsel arguments related to his waiver of speedy

presentment and right to appeal).             The Supreme Court’s decision in

Lee does not alter our conclusion, as “a change in law alone is

not enough” to show “extraordinary circumstances.”                  Buck v. Davis,

137   S.   Ct.   759,    786   (2017)    (Thomas,        J.,   dissenting)    (citing

Gonzalez, 545 U.S., at 536–537).              Moreover, Cabrera’s extradition

(or   waiver     of    extradition)     was   not   a     factor   in   the   Court’s

determination of Cabrera’s sentence and is not a valid basis for

reopening judgment. 1

      Because Cabrera’s motion attacks his underlying conviction,

not the integrity of previous habeas proceedings, we deny his

motion outright as beyond the scope of Rule 60.                    See Harris, 367

F.3d at 82.       As Cabrera has failed to make a showing that “(1)

jurists of reason would find it debatable whether the district

court abused its discretion in denying his Rule 60(b) motion, and

(2)   jurists     of    reason   would    find      it    debatable     whether   the

underlying habeas petition, in light of the grounds alleged to


1     Cabrera’s motion also fails under Rule 60(d), as he has failed to
“establish a recognized ground — such as fraud, accident, or mistake — for the
equitable relief” requested, LinkCo, Inc. v. Naoyuki Akikusa, 367 F. App’x 180,
182 (2d Cir. 2010) (internal quotation marks and alterations omitted), and has
further failed to demonstrate that the requested relief is necessary “to prevent
a grave miscarriage of justice.” United States v. Beggerly, 524 U.S. 38, 47
(1998) (internal quotation marks omitted).

                                          4
     'l


,.


          support the 60(b) motion, states a valid claim of the denial of a

          constitutional right," Kellogg v.    Strack,   269 F.3d 100   (2d Cir.

          2001), the Court declines to issue a certificate of appealability.

          The Clerk of Court is respectfully directed to terminate the motion

          pending at docket entry number 10.

               SO ORDERED.

          Dated:   New York, New York
                   August /7, 2019




                                               NAOMI REICE BUCHWALD
                                               UNITED STATES DISTRICT JUDGE




                                           5
